Citation Nr: 1705665	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-40 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania Pension Center


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits in excess of $1,520.51 per month.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


REPRESENTATION

Appellant represented by:	Roger Taylor, Attorney at Law



INTRODUCTION

The Veteran had active service from December 1966 to September 1968.  The Veteran died in March 2015 and the appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 administrative decision by the Philadelphia Pension Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted entitlement to DIC benefits to the appellant in the monthly amount of $1,520.51.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested a Board hearing in Washington D.C. in her October 2015 substantive appeal.  In November 2016, the Board notified the appellant that she had been scheduled for a Board hearing in Washington D.C. on December 5, 2016.  In November 17, 2016, letter, however, the appellant's representative indicated that due to financial hardship she would not be able to attend her scheduled hearing in Washington D.C. and requested that the hearing be rescheduled for a videoconference hearing at her local RO.  

38 C.F.R. § 20.702(c) (2016) permits that a Board hearing be rescheduled, if such request for rescheduling is made within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date.  As the November 2016 letter from the appellant's representative complied with the above requirements, the request for rescheduling the hearing for a videoconference hearing at her local RO is granted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should make arrangements to schedule the appellant for a videoconference hearing before the Board for the issue of entitlement to DIC benefits in excess of $1,520.51 per month.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




